FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                               VIVIAN LONG
                                                                                     Clerk

JAMES T. CAMPBELL
      Justice
                                   Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                 Potter County Courts Building                   P. O. Box 9540
                                                                                   79105-9540
                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                    Amarillo, Texas 79101-2449                     (806) 342-2650

                                 www.txcourts.gov/7thcoa.aspx

                                      October 6, 2015

Donald Aekins
TDCJ # 01820499
Connally Unit
899 FM 632
Kenedy, TX 78119

RE:       Case Number: 07-15-00139-CR and 07-15-00293-CR
          Trial Court Case Number: D-1-DC-12-904056

Style: In re Donald Aekins

Dear Mr. Aekins:

          As requested, please find enclosed a copy of the State’s response.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Rosemary Lehmberg (DELIVERED VIA E-MAIL)